Citation Nr: 0332064	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $36,983.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from August 1965 to 
October 1966.

This matter arises from decisions by the Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(COWC) at the Louisville, Kentucky, Regional Office (RO).


FINDING OF FACT

Recovery of the overpayment would subject the veteran to 
undue financial hardship.


CONCLUSION OF LAW

Recovery of the overpayment of nonservice-connected 
disability pension benefits in the amount of $36,983 would be 
against the principles of equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.965 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply to Chapter 53 of 
Title 38 of the United States Code, which pertains to waiver 
of recovery of indebtedness due VA.  Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  The provisions of the VCAA, and 
its implementing regulation, are not, therefore, applicable 
to the adjudication of the issue of entitlement to waiver of 
recovery of an overpayment of VA benefits.

A veteran who is receiving a pension is required to report to 
VA any material change or expected change in his income or 
other circumstance that affects the payment of benefits.  
38 C.F.R. § 3.660.  Payments of any kind and from any source 
are countable income for determining eligibility for VA 
improved pension benefits, unless specifically excluded by 
law.  38 U.S.C.A. § 1521(b); 38 C.F.R. § 3.271(a).  
Overpayments created by the retroactive discontinuance of 
pension benefits will be subject to recovery unless waived.  
38 C.F.R. § 3.660(a)(3).

The term "overpayment" refers to those benefit payments made 
to a beneficiary in excess of the amount to which the 
beneficiary was entitled.  Recovery of an overpayment may not 
be waived if there is an indication of fraud, 
misrepresentation, or bad faith on the part of the person 
seeking waiver of recovery of the overpayment.  In the 
absence of fraud, misrepresentation, or bad faith, recovery 
of an overpayment shall be waived if it is determined that 
such recovery is against equity and good conscience.  
38 U.S.C.A. § 5302(c) (West 2002); see also Ridings v. Brown, 
6 Vet. App. 544, 546 (1994) (a negative determination 
regarding fraud, misrepresentation, or bad faith must be made 
before equity and good conscience can be considered); 
38 C.F.R. §§ 1.962, 1.963, 1.965.

The phrase "equity and good conscience" means arriving at a 
fair decision between the overpaid person and VA.  In 
determining if collection is against equity and good 
conscience, the following elements will be considered: fault 
of the veteran; balancing any fault of the veteran against 
any fault on the part of VA; whether collection would create 
an undue hardship on the part of the veteran by depriving him 
of basic necessities; whether collection would defeat the 
purpose of paying benefits by nullifying the objective for 
which the benefits were intended; whether waiver of recovery 
would constitute unjust enrichment by creating an unfair gain 
to the veteran; or whether reliance on the receipt of 
benefits resulted in the relinquishment of a valuable right 
or the incurrence of a legal obligation by the veteran.  
38 C.F.R. § 1.965(a).

In January 1995 the veteran was awarded non-service connected 
pension benefits effective October 1994.  Records reveal that 
the amount of pension benefits to which he was entitled were 
computed based solely on his reported family income of $0 per 
year.  The RO sent notice to the veteran informing him that 
the amount of his income and assets would affect his 
entitlement to pension benefits, and that he was required to 
immediately report any change in his family income.

In September 1994 the veteran submitted a VA Form 21-526, 
Veteran's Application for Compensation or Pension, on which 
he noted (boxes 34a and 34b) that his wife was receiving 
income of $440 per month from the Social Security 
Administration.  The veteran did not list the same 
information in box 36 of the September 1994 VA Form 21-526.

In a January 2002 decision, the COWC determined  that the 
veteran had failed to properly notify VA of the fact that his 
wife was in receipt of social security benefits during the 
time he began receiving VA pension benefits.  As a result, 
the veteran was notified of the overpayment (in the amount of 
$36,983) and its cause.

The COWC denied waiver of recovery of the overpayment on the 
basis that the veteran's failure to notify VA of his wife's 
receipt of social security benefits constituted bad faith on 
his part.  In August 2002, however, the RO determined that 
the veteran had not acted in bad faith or engaged in 
misrepresentation in this case.  Instead, the RO determined 
that the veteran had been unjustly enriched and continued to 
deny the veteran's request for a waiver of the indebtedness 
in this case.

While the veteran was notified of the need to report changes 
in his family's income, there is no indication that he in 
fact read and deliberately disregarded the information 
provided by VA.  The evidence does not indicate that he 
deliberately acted with the intent to seek an unfair 
advantage, with knowledge of the likely consequences.  As the 
record contains no indication of an intent to deceive or to 
seek unfair advantage by the veteran, the Board concurs with 
the RO that no legal bar to waiver of recovery of the 
overpayment is present.  38 C.F.R. § 1.965(a) (2002); 
Ridings, 6 Vet. App. at 546.

Having found that there has been no showing of fraud, 
misrepresentation, or bad faith on the part of the veteran in 
the creation of the overpayment at issue, the Board must now 
determine whether it would be against equity and good 
conscience for VA to require repayment of the indebtedness at 
issue.  In determining whether recovery of the overpayment is 
against equity and good conscience, the Board must consider 
all of the elements that pertain to that finding.  See Cullen 
v. Brown, 5 Vet. App. 510 (1993).

While it is true that he did not disclose his wife's income 
in all the proper places on the September 1994 VA Form 21-
526, the Board notes that this sixth-grade educated veteran 
did in fact report his wife's social security income from the 
very beginning.  While the veteran was notified of the need 
to report changes in his income by VA, it appears that the 
veteran did not feel that his income had changed in that he 
had reported his wife's social security income on his initial 
application.  As such, it is difficult for the Board to 
apportion fault in this case.

Regardless of how fault may have led to the creation of an 
overpayment in this case, the Board observes that the 
evidence reflects that the veteran's sole source of income 
appears to be his VA pension payment.  Based on a review of 
the entire record, the Board finds that the veteran's 
expenses clearly exceeds his income (it appears that the 
veteran is no longer married), and recovery of the 
overpayment would subject the veteran to undue financial 
hardship.  As such, the Board finds that collection of the 
debt in this case would violate the principles of equity and 
good conscience.


ORDER

Waiver of the recovery of the overpayment of nonservice-
connected disability pension benefits in the amount of 
$36,983 is granted.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



